Case: 11-60180     Document: 00511767145         Page: 1     Date Filed: 02/24/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012

                                     No. 11-60180                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ISLAND OPERATING COMPANY, INCORPORATED; LOUISIANA
WORKERS’ COMPENSATION CORPORATION

                                                  Petitioners
v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, U.S.
DEPARTMENT OF LABOR; BRYAN K. DOUCET,

                                                  Respondents



                        Petition for Review of an Order of the
                                Benefits Review Board
                                   BRB No. 10-0445


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Respondent Brian Doucet worked for petitioner Island Operating
Company (“Island”) on an oil platform on the outer continental shelf. On July
15, 2008, Doucet had a heavy work day exchanging fire extinguishers on another
platform and woke up the next day suffering severe back pain. Thereafter,



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60180   Document: 00511767145      Page: 2   Date Filed: 02/24/2012



                                  No. 11-60180

Doucet was treated for back pain and a magnetic resonance imaging
examination revealed degenerated and herniated discs in Doucet’s spine.
      Doucet filed a claim for benefits under the Longshore and Harbor Workers’
Compensation Act, 33 U.S.C. § 901 et seq., as extended by the Outer Continental
Shelf Lands Act, 43 U.S.C. § 1331 et seq. (“the Act”). An administrative law
judge (“ALJ”) awarded Doucet benefits, and the Benefits Review Board (“the
Board”) affirmed the award. Island petitions for review of the Board’s decision,
arguing that insufficient evidence supports the ALJ’s award determination.
Island argues that the evidence demonstrates that Doucet’s back condition is the
result of the natural progression of a pre-existing injury unrelated to, and not
aggravated by, his work.
      This Court reviews decisions of the Board under the same standard the
Board uses to review the ALJ: whether the decision is supported by substantial
evidence and is in accordance with the law. SGS Control Servs. v. Dir., Office
of Workers’ Comp. Programs, 86 F.3d 438, 440 (5th Cir. 1996). This court may
not substitute its judgment for that of the ALJ or re-weigh evidence; its review
is limited to determining “whether evidence exists to support the ALJ’s
findings.” Id.
      There is a presumption that a claim comes within the provisions of the Act
in the absence of substantial evidence to the contrary. 33 U.S.C. § 920(a); Port
Cooper/T. Smith Stevedoring Co. v. Hunter, 227 F.3d 285, 287 (5th Cir. 2000)
(“[I]nherent in [§ 920(a)] is the presumption that an injury is causally related
to a worker’s employment.”). To trigger this presumption, the claimant must
make a prima facie showing of causation. Port Cooper, 227 F.3d at 287. “To
invoke the Section 920(a) presumption, a claimant must prove (1) that he or she
suffered harm, and (2) that conditions existed at work, or an accident occurred
at work, that could have caused, aggravated, or accelerated the condition.” Id.
(citing Conoco, Inc. v. Dir., Office of Workers’ Comp. Programs, 194 F.3d 684, 687

                                        2
   Case: 11-60180      Document: 00511767145        Page: 3     Date Filed: 02/24/2012



                                     No. 11-60180

(5th Cir. 1999)). If a plaintiff establishes this prima facie case, the burden shifts
to the employer to rebut the presumption by pointing to “substantial evidence
establishing the absence of a connection between the injury and the
employment.” Id. at 288; see also Conoco, 194 F.3d at 687-88 (explaining that
the “employer [must] rebut [the presumption] through facts — not mere
speculation — that the harm was not work-related”).
       Here, the record supports the ALJ’s determination that the presumption
was triggered, thus shifting the burden to Island to rebut the presumption. The
record also supports the ALJ’s finding that Island did not rebut the presumption
that Doucet’s back injury was causally related to his workplace accident. Doucet
and his wife testified that Doucet never had back problems prior to the day in
question, and Doucet testified that he had no trouble completing the rigorous
functional assessment he was required to performed prior to commencing his
employment with Island.          The ALJ explicitly found this testimony “very
credible,” and we accord deference to that credibility determination. See Ingalls
Shipbuilding, Inc. v. Dir., Office of Workers’ Comp. Programs, 991 F.2d 163, 165
(5th Cir. 1993).1 The record further indicated that Doucet never missed a day
of work because of back pain prior to the day in question. Although the record
contained some conflicting evidence regarding whether Doucet may have
suffered from some type of back problems prior to the work day in question, it
is not the role of this court to re-weigh that evidence.
       Substantial evidence in the record supports the ALJ’s conclusion that
Doucet’s working conditions could have caused, aggravated, or accelerated his
condition. The decision of the Benefits Review Board is AFFIRMED.


      1
         Island’s comparison of this case to Mackey v. Marine Terminals Corp., 21 BRBS 129,
1988 WL 232723 (Ben. Rev. Bd. 1988), is misguided. In Mackey, the Board deferred to the
ALJ’s “assessment of claimant’s credibility,” specifically the fact that the ALJ “gave no
credence whatever to claimant’s testimony” regarding his claim. Id. at *2. Here, the ALJ
specifically found Doucet’s testimony regarding his condition to be highly credible.

                                            3